358 F.2d 731
66-1 USTC  P 9355
Harry G. GIANAKON and Helen L. Gianakon, Petitioners,v.COMMISSIONER OF INTERNAL REV. ENUE, Respondent.
No. 15637.
United States Court of Appeals Third Circuit.
Argued March 11, 1966.Decided April 6, 1966.

Harry G. Gianakon, pro se.
Jonathan S. Cohen, Tax Division, U.S. Dept. of Justice, Washington, D.C.  (Richard M. Roberts, Acting Asst. Atty. Gen., Lee A. Jackson, Meyer Rothwacks, Attorneys, Department of Justice, Washington, D.C., on the brief), for respondent.
Before SMITH and FREEDMAN, Circuit Judges, and MILLER, District Judge.
PER CURIAM.


1
This matter is before this Court on a petition to review a decision of the Tax Court in which it was held that certain expenditures for educational purposes were not deductible as ordinary and necessary business expenses under 162(a) of the Internal Revenue Code of 1654, 26 U.S.C.A. 162(a) and 1.162-5(b) of the Treasury Regulations, 26 C.F.R., 1.162-5.  The only question for our decision is whether there exists in the record an adequate evidentiary basis for the decision.  Cleveland v. C.I.R., 335 F.2d 473 (3rd Cir. 1964) and the cases therein cited.  Upon an examination of the record we are convinced that the Tax Court's findings of fact are supported by substantial evidence and its conclusion is in accord with the law.


2
The decision of the Tax Court will be affirmed.